Title: To Benjamin Franklin from Jonathan Williams, Jr., [21?] January 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes Jan [21?,] 1777
The inclosed is for the Deputies.
I propose to expedite Monsieur Le Chevalier de mauduit du plessis in the mercury, for I know of no better way and the warmth of his Reccommendation requires the best.
Altho’ I can say nothing in alteration of what I have written to the Deputies about Mr. P, yet I confess it creates an uneasy Reflection, for I hope it is no part of my Disposition to speak ill of another with pleasure; but I beg it may be understood as the Opinion others and not mine, for in that I shall be justified by all I have heard speak of him at Nantes, of myself I have no right to Judge. I am dear Sir most dutifully yours
J Williams
 
Addressed: A Monsieur / Monsieur Franklin LLD. / a l’Hotel d’Hambourg / Rue Jacob / a / Paris.
Notation: J. Williams Jan. 77.
